        Case: 1:21-cv-01655-PAB Doc #: 1 Filed: 08/25/21 1 of 7. PageID #: 1




                    UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION



Kimberlee Warren,                             Case No.:

                   Plaintiff,                 COMPLAINT

v.                                            JURY TRIAL REQUESTED

Fraternal Order of Police
Ohio Labor Council, Inc.,
                   Defendants.




                                    INTRODUCTION

     1. On June 27, 2018, the Supreme Court held that public employees have a First

Amendment right not to subsidize a union and its speech. Janus v. AFSCME, Council

31, 138 S. Ct. 2448, 2486 (2018). The Court further held that the government and

unions must obtain an employee’s affirmative consent before deducting and collecting

union dues or fees from an employee’s wages. Id. Despite Janus, Defendant Fraternal

Order of Police, Ohio Labor Council, Inc. (FOP) and the Cuyahoga County Court of

Common Pleas (County) deducted union dues or fees from Plaintiff Kimberlee War-

ren’s wages without her affirmative consent. FOP’s illegal dues exactions violated Ms.

Warren’s First Amendment right to not financially support FOP and its speech. For

this violation, Ms. Warren seeks declaratory and monetary relief, including, but not

limited to, punitive damages for FOP’s reckless and callous disregard for Ms. War-

ren’s federally protected rights.

                                          1
       Case: 1:21-cv-01655-PAB Doc #: 1 Filed: 08/25/21 2 of 7. PageID #: 2




                                     PARTIES

   2. Plaintiff Kimberlee Warren resides in Summit County, Ohio.

   3. Defendant FOP is a labor union with a main office located at 222 E. Town St.,

Columbus, Ohio that represents public-employees in Cuyahoga County, Ohio.

                             JURISDICTION AND VENUE

   4. This Court has jurisdiction under 28 U.S.C. § 1331, because it arises under the

United States Constitution, and under 28 U.S.C. § 1343, because Plaintiff seeks relief

under 42 U.S.C. § 1983. This Court has the authority under 28 U.S.C. §§ 2201 and

2202 to grant declaratory and other relief.

   5. Venue is proper under 28 U.S.C. § 1391 because a substantial part of the events

giving rise to the claims occurred within this judicial district and FOP does business

within this judicial district. Assignment to the Eastern Division of this Court is ap-

propriate because the cause of action arose within its jurisdiction and the FOP does

business in this division.

                                        FACTS

                               FOP’s Dues Exactions

   6. Ms. Warren is a probation officer who has been employed by the County since

1990. Ms. Warren has been employed by the County in a bargaining unit exclusively

represented by FOP since 2013.

   7. On information and belief, Ms. Warren has never been a FOP member nor has

she ever signed a dues deduction authorization consenting to the collection of union

dues or fees from her wages.



                                          2
       Case: 1:21-cv-01655-PAB Doc #: 1 Filed: 08/25/21 3 of 7. PageID #: 3




   8. From 2017 to 2020, FOP and the County were parties to a collective bargaining

agreement requiring nonunion members, like Ms. Warren, to pay money to FOP as a

condition of continued employment with the County. See Ex. A, pp. 6–7.

   9. Pursuant to the 2017-2020 CBA, through State action and under color of law,

the County and FOP seized union dues or fees from Ms. Warren’s wages.

   10. On June 27, 2018, the Supreme Court in Janus held that public employees

have a First Amendment right not to subsidize a union and its speech. 138 S. Ct. at

2486. The Court further held that the government and unions must obtain an em-

ployee’s affirmative consent before deducting and collecting union dues or fees from

an employee’s wages. Id.

   11. Despite the Supreme Court’s decision in Janus, the County continued to de-

duct, and through the County’s actions the FOP continued to collect, union dues or

fees from Ms. Warren’s wages after June 27, 2018.

   12. In November 2020, Ms. Warren discovered that she no longer was required to

pay union dues or fees to FOP as a condition of employment.

   13. On or about November 16, 2020, Ms. Warren requested the County stop de-

ducting union dues or fees from her wages and requested reimbursement for the

money illegally seized from her since August 2018.

   14. On or about December 7, 2020, Ms. Warren notified FOP that she was never

a FOP member and that she had never signed a union card. See Ex. B. This commu-

nication included an internal email between County employees:

      As background, we had two deduction rates for union dues prior to the



                                         3
       Case: 1:21-cv-01655-PAB Doc #: 1 Filed: 08/25/21 4 of 7. PageID #: 4




      Janus Act – member and fair share. When the fair share rate was elim-
      inated because of the Act, all our deduction rates were converted to one
      rate. I don’t have any communication on what the Union reps advised
      staff to do if they no longer wanted dues deducted but when someone
      asks how to stop the dues, I just advise them to send an email and we
      will stop the deduction. I also don’t have any other formal communica-
      tion on a procedure at that point.

      Kimberlee Warren is one of the people who was paying a fair share and
      the rate was converted. Deductions did not stop for fair share payers un-
      less they requested it. Kimberlee has been paying the dues since the Ja-
      nus Act went into effect but is now being told that she can’t vote because
      she is not a member.

      I suggest that the FOP reimburses her the deductions they kept even
      though she was not a member. Can Mr. Aliff facilitate the reimburse-
      ment from August 2018 until November 2020?

Id. (emphasis added).

   15. Also on or about December 7, 2020, FOP notified Ms. Warren that it would

stop treating her as a union member. See Ex. C.

   16. On information and belief, FOP and the County stopped taking union dues or

fees from Ms. Warren’s wages in December 2020.

                     FOP refuses to reimburse Ms. Warren
                    for union dues exacted from her wages.

   17. On or about February 8, 2021, the County again notified FOP that union dues

or fees had been taken from Ms. Warren in error by the County and remitted to FOP,

and that she should be reimbursed for these monetary exactions. See Ex. D.

   18. On or about February 19, 2021, FOP responded to the County’s request and

refused to reimburse Ms. Warren for the union dues or fees it had exacted. See Ex. E.

   19. On May 24, 2021, Ms. Warren sent, by certified mail, a letter requesting that

FOP provide her with any dues deduction authorization that she might have signed.

                                          4
         Case: 1:21-cv-01655-PAB Doc #: 1 Filed: 08/25/21 5 of 7. PageID #: 5




See Ex. F.

   20. In response, on June 10, 2021, FOP sent a letter to Ms. Warren stating, in

part, that:

         Prior to May 2019, a fair share fee was deducted from your paycheck
         which did not require a signed authorization. In May 2019, the Em-
         ployer converted you to a membership dues deduction. Despite the fact
         that the dues deductions were clearly reflected on your check stubs, you
         did not request to stop membership dues until December 2020.

Ex. G.
                                 CAUSE OF ACTION

                   (First Amendment Compelled Speech Violation)

   21. Plaintiff realleges and incorporates by reference the paragraphs set forth

above.

   22. FOP acted jointly with the County and under color of state law by maintaining

and enforcing the terms of their 2017-2020 CBA, by deducting and causing the de-

duction of union dues or fees from Ms. Warren’s wages, and by collecting union dues

or fees deducted from Ms. Warren’s wages.

   23. In Janus, the Supreme Court held it violates the First Amendment for the

government to deduct and for unions to collect union dues or fees from public employ-

ees’ wages unless there is clear and compelling evidence that the employee affirma-

tively consented to pay those dues or fees. 138 S. Ct. at 2486.

   24. Ms. Warren never affirmatively consented to pay dues or fees to FOP.

   25. FOP, in concert with the County, violated Ms. Warren’s First Amendment

rights to free speech and association, as secured against state infringement by the

Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983 by

                                            5
       Case: 1:21-cv-01655-PAB Doc #: 1 Filed: 08/25/21 6 of 7. PageID #: 6




collecting and retaining money from her wages without her affirmative consent

through State action and under color of law.

   26. In violating Ms. Warren’s First Amendment rights, FOP, in concert with the

County, acted with reckless and callous indifference to her federally protected rights

by refusing to reimburse her after FOP was notified that it had illegally exacted union

dues or fees from her wages without her affirmative consent.

                              PRAYER FOR RELIEF

   As remedies for the violation of Ms. Warren’s First Amendment rights, she re-

quests that this Court:

   A. Issue a declaratory judgment that the FOP violated the First Amendment, as

secured against state infringement by the Fourteenth Amendment and 42 U.S.C. §

1983, by extracting, in concert with the County, union dues or fees from Ms. Warren

without her affirmative consent;

   B. Award compensatory damages or restitution to Ms. Warren, with interest;

   C. Award punitive damages for FOP’s reckless and callous disregard for Ms. War-

ren’s federally protected rights.

   D. Award Ms. Warren her costs and reasonable attorneys’ fees under the Civil

Rights Attorneys’ Fees Award Act of 1976, 42 U.S.C. § 1988; and

   E. Grant other and additional relief, including nominal damages, as the Court

may deem just and proper.




                                          6
       Case: 1:21-cv-01655-PAB Doc #: 1 Filed: 08/25/21 7 of 7. PageID #: 7




                                      JURY DEMAND

   Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a

trial by jury for all issues so triable.

 Date: August 25, 2021                         /s/ Jay R. Carson
                                               Jay R. Carson (OH 0068526)
                                               WEGMAN HESSLER
                                               6055 Rockside Woods Blvd., Ste. 200
                                               Cleveland, Ohio 44131
                                               (216) 570-0256
                                               jrcarson@wegmanlaw.com

                                               and

                                               Robert Alt (OH 0091753)
                                               THE BUCKEYE INSTIUTE
                                               88 East Broad St. Ste. 1300
                                               Columbus, Ohio 43215
                                               (614) 430-7457
                                               robert@buckeyeinstitute.org

                                               and

                                               Frank D. Garrison
                                               (Pro Hac Vice Motion to be filed)
                                               National Right to Work Legal Defense
                                                Foundation
                                               8001 Braddock Road, Suite 600
                                               Springfield, VA 22160
                                               Tel: (703) 321-8510
                                               Fax: (703) 321-9319
                                               fdg@nrtw.org

                                               Attorneys for Plaintiff Kimberlee Warren




                                           7
